Richard L. Mays, Justice, dissenting. Under our statute, a person commits the offense of theft by receiving if he receives stolen property knowing or having good reason to believe it was stolen. Ark. Stat. Ann. § 41-2206 (Repl. 1977). Contrary to the majority’s view today, I find such a statute to be constitutionally infirm because it criminally punishes innocent as well as culpable conduct. The majority recognizes the problem but holds that the reasonable person standard here is an individual test which is solely controlled by what the defendant actually believed. I cannot draw such a fine distinction. I know of no way to determine what a person has reason to believe except by determining what an ordinary person would believe under the same or similar circumstances. Obviously, the application of such a broad standard will result in criminally punishing persons for failure to exercise the intelligence of an ordinary prudent person. See People v. Johnson, 193 Colo. 199, 564 P. 2d 116 (1977). Since the statute proscribes negligent conduct and sanctions imprisonment for less than criminal intent, I would reverse the judgments below.